         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLIED WORLD INSURANCE                         : CIVIL ACTION
 COMPANY                                        :
                                                :
                      v.                        : NO. 19-2467
                                                :
 PERDOMO INDUSTRIAL, LLC, et al.                :

                                      MEMORANDUM

KEARNEY, J.                                                                      April 15, 2020

       Philadelphia insurer Allied World Insurance Company is pursuing recovery on a

September 25, 2018 Judgment we entered in its favor against non-party Orlando Perdomo, Jr. and

Perdomo Industrial, LLC on a defaulted performance bond for a construction project in

Washington D.C. Orlando Perdomo, Jr. then filed bankruptcy in the Eastern District of Virginia

where he resides.    The insurer is now alleging fraudulent conveyances before us and before the

bankruptcy court including Mr. Perdomo’s father Orlando Perdomo, Sr. and several entities related

to Mr. Perdomo, Jr. fraudulently conveyed assets to hinder the insurer’s collection on the

performance bond and eventually this Court’s Judgment. Mr. Perdomo, Sr. now moves to dismiss

claims against him for three pre-Judgment transactions arguing we lack personal jurisdiction over

him, this is not the proper venue for claims against him, and the insurer cannot plead he is a

transferee under the fraudulent conveyance law. The insurer sought no discovery on personal

jurisdiction over Mr. Perdomo, Sr. It does not allege or offer evidence Mr. Perdomo, Sr. knew

transactions in early 2017 would frustrate a Pennsylvanian’s rights. We have no present basis to

exercise personal jurisdiction over Mr. Perdomo, Sr. We sever and transfer claims against him to

the United States District Court for the Eastern District of Virginia.
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 2 of 19




I.     Background of our underlying Judgment.

       Orlando Perdomo, Sr. and his son, Orlando Perdomo, Jr. owned and operated a series of

limited liability companies and corporations through which they conducted business in the

Northern Virginia and Washington D.C. metro area. Mr. Perdomo, Sr. and Mr. Perdomo, Jr.

formed and jointly owned Perdomo Industrial, LLC until January 2015 when Mr. Perdomo, Sr.

assigned his ownership interests to his son. 1 Around this time, a general contractor, Hensel Phelps,

hired Perdomo Industrial to perform “services in connection with a certain construction project

located in Washington D.C. known as ‘Freedom Plaza.’” 2 Mr. Perdomo, Jr. and Perdomo

Industrial sought to guarantee performance on its subcontract by securing a performance bond. 3

       Four months after his father turned over his ownership interests, Mr. Perdomo, Jr. and

Perdomo Industrial secured a $2,184,275 performance bond from Allied World Insurance

Company for a construction project in Washington, D.C. 4 Allied World named Perdomo Industrial

as principal and the general contractor Hensel Phelps as obligee. 5 To secure this performance

bond, Mr. Perdomo, Jr. and Perdomo Industrial executed an Indemnity Agreement agreeing to

“save harmless and indemnify Allied World for any and all liability, loss, damages, costs, counsel

and attorney[s] fees incurred by Allied World by reason or in consequence of having issued any

bonds[.]”6

       Perdomo Industrial then defaulted on the subcontract. 7 In December 2016, Hensel Phelps

noticed Perdomo Industrial of its default, terminated it from the subcontract, and demanded Allied

World pay its obligations under the performance bond. 8 On January 30, 2017, Allied World issued

a Demand for Collateral to Mr. Perdomo, Jr. and Perdomo Industrial amounting to $2,750,000. 9

Allied World requested Mr. Perdomo, Jr. and Perdomo Industrial deliver the collateral to its

Philadelphia office. 10 Hensel Phelps then commenced AAA arbitration proceedings against Mr.



                                                 2
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 3 of 19




Perdomo, Jr. and Perdomo Industrial under the subcontract. 11 The arbitrator found for Hensel

Phelps and awarded it $3,056,095.05. 12 Allied World paid Hensel Phelps the total amount of the

award. 13 In July 2017, Allied World sued Mr. Perdomo, Jr. and Perdomo Industrial in this Court

to enforce its rights under the Agreement. 14 After confirming the propriety of venue given their

contract with a Pennsylvania based insurer, we entered Judgment in favor of Allied World for
                                           15
$4,010,344.92 on September 25, 2018.

II.     Fraudulent conveyance allegations in two federal courts.

        In two different cases pending here and in the United States Bankruptcy Court for the

Eastern District of Virginia, Allied World alleges after it issued its January 30, 2017 Demand for

Collateral to Mr. Perdomo, Jr. and Perdomo Industrial, 16 Mr. Perdomo, Sr., Mr. Perdomo, Jr., and

entities they owned allegedly conducted a series of transfers to separate their assets and liabilities.

        In February 2017, Perdomo Industrial transferred $300,000 to Mr. Perdomo, Sr. 17 On

March 20, 2017, Perdomo Industrial entered an equipment purchase agreement with Perdomo

National Wrecking Co., LLC and transferred approximately $600,000 of equipment for $1.00 in

consideration. 18 Perdomo National Wrecking Co., LLC is a limited liability company owned by

Mr. Perdomo, Sr. and Mr. Perdomo, Jr.19 Mr. Perdomo, Sr. and Mr. Perdomo, Jr. formed Perdomo

Realty, LLC in June 2017 and then Perdomo Development Corp. in July 2017. 20 Around this time,

Perdomo Realty, LLC transferred a land parcel, worth approximately $653,400, to Perdomo

Development Corp. 21 We denied the defendants motion to dismiss the first amended complaint

finding proper service, proper venue, sufficiently stated claims for fraudulent transfer, and personal

jurisdiction as defendants only argued we lacked personal jurisdiction because Allied World failed

to sufficiently state an intentional tort claim. 22




                                                      3
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 4 of 19




       Allied World is bringing these same allegations against Mr. Perdomo, Sr. in the Eastern

District of Virginia. In March 2019, Mr. Perdomo, Jr. filed for Chapter 7 bankruptcy in the United

States Bankruptcy Court for the Eastern District of Virginia. 23 Allied World filed an adversary

proceeding in the Bankruptcy Court requesting a denial of discharge under 11 U.S.C. § 727, based

on fraudulent conveyance allegations similar to those later filed against Mr. Perdomo, Sr. in this

case. 24 For instance, Allied World claims in its adversary action: “On February 9, 2017, [Mr.

Perdomo, Jr.] signed a check to his father, Orlando M. Perdomo, Sr. in the amount of $300,000

from Perdomo Industrial, LLC. [Mr. Perdomo, Jr.] testified that his father ‘started demanding he

get paid for his commissions, and I paid him.’ However, the Defendant no longer has any records

relating to Perdomo Industrial, LLC or his substantial payments to his father.” 25 Allied World

objected to bankrupt debtor Mr. Perdomo, Jr.’s discharge of debts. 26 But Allied World does not

sue Mr. Perdomo, Sr. or other entity defendants named in this suit in its adversary proceeding.

This case appears to be in discovery, and we ordered Allied World to “in good faith coordinate to

the fullest extent possible discovery efforts” in the two cases. 27

       The Chapter 7 bankruptcy trustee is also suing Mr. Perdomo, Sr. based on these same

allegations. On March 10, 2020, the bankruptcy trustee in Virginia filed an adversary complaint

against Mr. Perdomo, Jr. and all Defendants in this case—including Mr. Perdomo, Sr.—based on

these (and other) allegations of fraudulent conveyances. 28 For instance, the trustee alleges “[o]n

January 1, 2017, the Debtor and [Mr. Perdomo, Sr.] executed the First Amendment purporting to

transfer 50% of the ownership interest to [Mr. Perdomo, Sr.] in exchange for a $300,000

contribution.” 29 The Honorable Brian F. Kenney entered a temporary restraining order on March

11, 2020 and preliminary injunction modifying the earlier order on March 27, 2020, which orders




                                                   4
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 5 of 19




the Perdomo entities and individuals to comply with a number of conditions including not to

execute further transfers of certain assets. 30

III.    Analysis

        A few months after Mr. Perdomo, Jr. filed for bankruptcy protection in Virginia, Allied

World came back to this Court to sue Perdomo Industrial, LLC, Perdomo National Wrecking Co.,

LLC, Perdomo Development Corp., Perdomo Realty, LLC, Perdomo National Wrecking Group,

LLC, Perdomo Workforce of NY, and Mr. Perdomo, Sr. in his individual capacity for alleged

involvement in three fraudulent transfers. Allied World seeks a judgment voiding the alleged

fraudulent transfers and compensatory and punitive damages. This appears to be the same claim

the Trustee is pursuing in the Virginia bankruptcy adversary action.

        Mr. Perdomo, Sr. now moves to dismiss for failure to state a claim as he is not a transferee

under governing fraudulent conveyance law and for lack of personal jurisdiction. 31 Mr. Perdomo,

Sr. also argues we should dismiss because venue is improper or at least transfer because venue is

inconvenient. Allied World did not ask for personal jurisdiction discovery in response to Mr.

Perdomo, Sr.’s motion. The other Defendants challenged personal jurisdiction based solely on a

failure to state a fraudulent conveyance claim.       They did not raise the same arguments as Mr.

Perdomo, Sr.

        Absent Allied World pleading or adducing a basis for our exercise of personal jurisdiction

over Mr. Perdomo, Sr. consistent with his due process rights, we cannot exercise personal

jurisdiction over Mr. Perdomo, Sr. We must transfer Allied World’s claims against him to the

United States District Court for the Eastern District of Virginia under 28 U.S.C. § 1631.




                                                  5
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 6 of 19




       A.      We cannot exercise personal jurisdiction over Mr. Perdomo, Sr.

       Mr. Perdomo, Sr. moves under Federal Rule of Civil Procedure 12(b)(2) arguing we may

not assert personal jurisdiction over him. He submits an affidavit supporting his motion swearing

he is a Virginia citizen, has lived in Virginia continuously for fifty years, has never lived or voted

in Pennsylvania, and was not involved in entering the Indemnity Agreement for Perdomo

Industrial with the Philadelphia-based insurer. 32

       Allied World does not contest Mr. Perdomo, Sr.’s affidavit. It did not seek discovery. It

relies entirely on its allegations, arguing it pleads sufficient facts supporting our exercise of

personal jurisdiction over Mr. Perdomo, Sr.       In its second amended Complaint, Allied World

pleads it is a New Hampshire corporation with its principal place of business in Philadelphia,

Pennsylvania. 33 It alleges it performed all underwriting activities related to the performance bond

and Indemnity Agreement involving Mr. Perdomo, Jr. and Perdomo Industrial at its Philadelphia

offices. 34 In January 2017, one of Allied World’s surety underwriters working in Philadelphia

demanded Mr. Perdomo, Jr. and Perdomo Industrial submit $2,750,000 as collateral, and requested

the collateral be returned to Allied World’s Philadelphia office. 35 We agree with all these facts

and retained personal jurisdiction and venue in the case against these parties leading to the

September 25, 2018 Judgment we entered against non-party Virginian Mr. Perdomo, Jr. and

Perdomo Industrial.

       Allied World’s entire basis for asserting personal jurisdiction over Mr. Perdomo, Sr. is

based on allegations Perdomo Industrial conveyed $300,000 to Mr. Perdomo, Sr. a month after the

Demand for Collateral and contemporaneous with Hansel Phelps initiating AAA arbitration.36

Other than this conclusory allegation, we have no connection between Mr. Perdomo, Sr. and

Pennsylvania. Unlike the default in the performance bond case, this case involves alleged



                                                     6
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 7 of 19




fraudulent conveyances involving a Virginian long before the lawsuit in this Court. Allied World

does not submit evidence Mr. Perdomo, Sr. negotiated or knew of Allied World’s demand when

receiving the $300,000 distribution. 37 Allied World also pleads facts relating to Mr. Perdomo Sr.’s

involvement with entity defendants, but we do not impute these contacts to Mr. Perdomo, Sr. as

Allied World elected not to plead a piercing of the corporate veil theory of liability. 38

       Pennsylvania’s long-arm statute allows us to exercise jurisdiction over out-of-state

defendants to the maximum extent allowed by the U.S. Constitution.39 When a defendant

challenges the court’s personal jurisdiction, the plaintiff bears the burden “to come forward with

sufficient facts to establish that jurisdiction is proper.” 40 To meet this burden, the plaintiff must

“establish[ ] with reasonable particularity” three elements:

               “First, the defendant must have ‘purposefully directed [its] activities’ at the
       forum.” O’Connor, 496 F.3d at 317 (alteration in original) (quoting Burger King
       Corp. v. Rudzewicz, 471 U.S. 462, 472, 105 S.Ct. 2174, 85 L.Ed.2d 528 (1985)).
       Second, the plaintiff’s claims “must ‘arise out of or relate to’” the defendant’s
       activities. Id. (quoting Helicopteros, 466 U.S. at 414, 104 S.Ct. 1868). And third,
       exercising personal jurisdiction must not “offend traditional notions of fair play and
       substantial justice.” Id. at 316 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310,
       316, 66 S.Ct. 154, 90 L.Ed. 95 (1945)). 41


Whether a plaintiff’s claims “arise out of or relate to” the defendant’s contacts with the forum state

depends, in part, on the type of claim brought. 42 Intentional torts such as alleged fraudulent

conveyance require more: “The defendant [must have] expressly aimed [its] tortious conduct at

the forum” to make the forum “the focal point of the tortious activity. And the plaintiff [must have]

felt the brunt of the harm in the forum.” 43

  Allied World does not allege facts allowing us to infer Mr. Perdomo, Sr. purposely availed
              himself of the privilege of conducting activities in Pennsylvania.

       The challenged plaintiff attempting to sustain personal jurisdiction must first show a

defendant has “purposefully avail[ed] [him]self of the privilege of conducting activities within the

                                                  7
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 8 of 19




forum.” 44 Although physical entrance into the forum is not required, there must be “deliberate

targeting of the forum.” 45 “Unilateral activity of those who claim some relationship with a

nonresident defendant” is not sufficient and contacts with a state’s citizen taking place outside the

forum are not purposeful contacts with the forum itself. 46

       Allied World relies on its January 2017 Demand requesting Perdomo Industrial and Mr.

Perdomo, Jr. submit $2,750,000 in collateral to its Philadelphia office. And rather than complying

with its Demand, Perdomo Industrial distributed $300,000 to Mr. Perdomo, Sr. one month later.

We see how Perdomo Industrial and Mr. Perdomo, Jr. directed activities at the forum through

negotiating the performance bond and Indemnity Agreement with Allied World, receiving Allied’s

Demand, and then distributing cash out of the business rather than delivering it to Philadelphia.

       But based on the present record, we lack a basis to find Mr. Perdomo, Sr. purposefully

directed activities at Pennsylvania. Allied World emphasizes the close temporal proximity

between its Demand and the distribution to support its suspicions of fraud. Even taking each of

Allied World’s allegations as true, it fails to show more than mere suspicions about how Mr.

Perdomo, Sr. targeted Pennsylvania. 47 Allied World does not answer Mr. Perdomo’s sworn

statement he “was neither a party to nor involved with negotiating the underlying agreement

between Perdomo Industrial and Allied World Insurance Co.” 48 Allied World does not allege Mr.

Perdomo, Sr. knew of its Demand letter, or the performance bond, which may allow us to fairly

infer his accepting the $300,000 from a Virginia company would direct his conduct at

Pennsylvania. Without such allegations, we fail to see how Mr. Perdomo can be said to have

purposefully or deliberately targeted this forum.




                                                    8
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 9 of 19




                   Allied World fails to show its claims arise out of or relate to
                         Mr. Perdomo Sr.’s contacts with Pennsylvania.

        We also fail to see how we could exercise personal jurisdiction over Mr. Perdomo, Sr.

based on the second element. Because Mr. Perdomo Sr. is alleged to have engaged in the

intentional tort of fraudulent conveyances, we must consider whether the “arise out of or relate to”

element is met by looking to the requisite additional showing for intentional torts. 49

        The parties both cite Gambone v. Lite Rock Drywall. 50 Allied World argues Gambone

confirms personal jurisdiction over Mr. Perdomo, Sr. Mr. Perdomo, Sr. argues Gambone is

distinguishable.

        In Gambone, the Gambones secured a judgment against Advanced Construction Materials

and its founder in a securities fraud case. Through post-judgment discovery, the Gambones

uncovered evidence “tending to show that [Advanced Construction and its founder] had engaged

in a pattern of transferring [Advanced Construction’s] assets for no value in order to thwart [the

Gambones’] recovery on their judgment.” 51            “This pattern included the transfer without

consideration of certain patents from [Advanced Construction] to Innovative Technologies

Enterprises Corp., a British Virgin Islands corporation owned by James Nicholls and Robert

Hildreth.” 52

        The Gambones then filed a “Motion for Proceedings Supplementary.” 53 The Gambones

sought to implead Innovative Technologies and Messrs. Nicholls and Hildreth. 54 The Gambones

then moved to temporarily restrain and to preliminarily enjoin any further transfers between the

defendant entities and individuals. 55 The Honorable Robert F. Kelly held an evidentiary hearing

where Mr. Nicholls testified that Mr. Hildreth served on the board of directors of Advanced

Construction in addition to owning Innovating Technologies. 56 Judge Kelly entered a preliminary

injunction against the defendant entities and individuals. These defendants appealed. 57 Our Court

                                                  9
        Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 10 of 19




of Appeals considered the “ultimate issue for resolution” to be whether the District Court properly

exercised subject matter and personal jurisdiction in awarding the preliminary injunction. 58

        Our Court of Appeals determined the District Court appropriately exercised personal

jurisdiction over a Mr. Hildreth upon analyzing the test specific to intentional torts. “Here, [the

defendant] (1) participated in a fraudulent conveyance, which is a species of the intentional tort of

fraud, (2) for the purpose of preventing the plaintiffs, who are Pennsylvania creditors, from

collecting on a judgment rendered in their favor by a court in Pennsylvania, (3) and thus ‘expressly

aimed’ his conduct at the forum. This was sufficient to subject [the defendant] to the personal

jurisdiction of the District Court.” 59

        Mr. Perdomo, Sr. argues Gambone is distinguishable because it involves a judgment. We

are not persuaded the judgment or prejudgment distinction is conclusive. We read our Court of

Appeals’ direction in Gambone to enable our exercise of personal jurisdiction even in a

prejudgment context if the defendant directs activities at the forum. But we also read Gambone

for its specific facts. In Gambone, Judge Kelly reviewed jurisdiction over an individual who

served on the board of directors of the transferor and owned the transferee entity. We can more

readily infer, in the Gambone scenario, how this defendant expressly aimed tortious conduct at the

forum to make the forum the focal point of the tortious activity. But Allied World fails to draw

the connection between the forum and Mr. Perdomo, Sr. Allied World relies on Perdomo Industrial

issuing Mr. Perdomo, Sr. a $300,000 cash payment. But we cannot say, based on the present record

and absent evidence, Mr. Perdomo, Sr. knew he would frustrate Allied World’s efforts to obtain

its collateral by accepting the cash payment. 60

        As Allied fails to show how we can exercise personal jurisdiction over Mr. Perdomo, Sr.

based on the first two factors of our review, we need not consider whether our exercise of personal



                                                   10
         Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 11 of 19




jurisdiction over Mr. Perdomo, Sr. at this stage comports with traditional notions of fair play and

substantial justice. 61

        B.       We sever and transfer Allied World’s fraudulent conveyance claims against
                 Mr. Perdomo, Sr. to the United States District Court for the Eastern District
                 of Virginia.

        Lacking personal jurisdiction over Mr. Perdomo, Sr., we may either dismiss claims against

him or sever and transfer the claims against him to a District enjoying personal jurisdiction over

him.

        A “district court that lacks personal jurisdiction must at least consider a transfer.” 62

Congress provides we “shall” transfer the case rather than dismiss it “if [doing so] is in the interest

of justice.” 63 We do, however, have “broad discretion” not to transfer. 64 Our Court of Appeals

directs we “may transfer a case at the parties’ request or sua sponte” and do not need to “investigate

on [our] own all other courts that ‘might’ or ‘could have’ heard the case.” 65 “Still, [we] must make

some findings under § 1631, at least when the parties identify other courts that might be able to

hear their case.” 66

        After considering the balance of ongoing efforts, the interest of justice militates in favor of

transferring rather than dismissing Allied World’s claims against Mr. Perdomo, Sr. Mr. Perdomo,

Sr. requests a transfer to the United States Bankruptcy Court for the Eastern District of Virginia.

It is unclear, however, if Allied World has standing to sue Mr. Perdomo, Sr. in its adversary

proceeding against Mr. Perdomo, Jr. under 11 U.S.C. § 727. But Allied World could have sued

Mr. Perdomo, Sr. in the United States District Court for the Eastern District of Virginia as Mr.

Perdomo, Sr. is admittedly subject to general personal jurisdiction in Virginia.

        Our Court of Appeals has “held that where a case could have been brought against some

defendants in the transferee district, the claims against those defendants may be severed and



                                                  11
        Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 12 of 19




transferred while the claims against the remaining defendants, for whom transfer would not be

proper, are retained.” 67 “Nevertheless, before dividing the case, the District Court should weigh

the factors favoring transfer against the potential inefficiency of requiring the similar and

overlapping issues to be litigated in two separate forums.” 68

       We weigh the potential inefficiencies of our transfer. We already faced inefficiencies in

how Allied World has chosen to seek recovery on the surety bond it issued to Perdomo Industrial

and Mr. Perdomo, Jr. We held hearings and entered Orders directing the parties’ coordination. 69

Allied World maintains an adversary proceeding in the United States Bankruptcy Court for the

Eastern District of Virginia. The bankruptcy trustee is pursuing an adversary proceeding in the

same Court against Mr. Perdomo, Sr. and the entity defendants named in our Court.

       We understand by severing Mr. Perdomo Sr.’s claim we would be separating the claim

against the transferor (Perdomo Industrial) from the alleged transferee (Mr. Perdomo, Sr.). But

Allied World decided to litigate in this forum against several Virginia entities and a Virginia

individual despite its opportunity to bring this case in the Eastern District of Virginia or pursue

recovery through the bankruptcy proceedings. Allied World creates the inefficiency. And it did

not oppose Mr. Perdomo Sr.’s motion to transfer venue for convenience grounds under section

1404 (a). It is already prosecuting this same claim in the United States Bankruptcy Court for the

Eastern District of Virginia. The bankruptcy trustee is already bringing these claims in the Eastern

District of Virginia. The discovery will occur there. The remaining entity Defendants did not

present the personal jurisdiction arguments we find persuasive today.

       Nothing in today’s decision precludes a transfer of the remaining claims for the

convenience of the parties. In the accompanying Order, we require Allied World and the entity

Defendants to consider either stipulating to transfer the remaining claims to the United States



                                                 12
        Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 13 of 19




District Court for the Eastern District of Virginia or show cause as to why we should not transfer

the remaining claims under 28 U.S.C. § 1404(a). 70

IV.    Conclusion

       We appreciate Allied World is seeking to recover on its valid September 25, 2018

Judgment obtained in this Court. We appreciate it will try every step possible to ensure payment

on its Judgment. If so motivated, it should do so consistent with the Law. But the due process

clause precludes our exercise of personal jurisdiction over a Virginia individual possibly a

transferee to at least one of the three challenged transactions. 71 Orlando Perdomo, Sr. swears to

facts demonstrating we lack personal jurisdiction over him for the alleged transaction long before

our Judgment. Allied World did not seek discovery. It did not request an evidentiary hearing. It

rests upon a conclusory allegation. Its conclusion does not suffice even with all inferences in its

favor. Absent contrary evidence, we cannot exercise personal jurisdiction over Mr. Perdomo, Sr.

consistent with due process.

        Rather than dismiss Allied World’s claims, we will sever and transfer the three fraudulent

conveyance claims against Mr. Perdomo, Sr. to the United States District Court for the Eastern

District of Virginia. Allied World did not oppose a transfer of its claims against Mr. Perdomo, Sr.

on convenience grounds.        Would be hard to do so. It is now pursuing the same fraudulent

conveyance theories in the United States Bankruptcy Court for the Eastern District of Virginia

before Judge Kenney. The bankruptcy trustee is also specifically pursuing this same theory against

Orlando Perdomo, Sr. also before Judge Kenney in the Eastern District of Virginia. We also direct

Allied World and the entity Defendants to either voluntarily transfer to the case with Mr. Perdomo,

Sr. or show cause as to why we should not transfer.




                                                13
           Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 14 of 19




1
 ECF Doc. No. 62 at ¶¶ 33-34. In assigning his interest, Mr. Perdomo, Sr. “acknowledge[d] and
agree[d] that he may be required and responsible for participating in the bonding and additional
obligations of Projects to be performed by and for the Company, and accepts such responsibility.”
ECF Doc. No. 87, at Ex. C.
2
    ECF Doc. No. 62 at ¶ 18.
3
    Id. at ¶¶ 16–18.
4
    Id. at ¶ 18.
5
    Id. at ¶ 16.
6
    Id. at ¶ 18.
7
    Id. at ¶ 19.
8
    Id. at ¶¶ 19–20.
9
    Id. at ¶ 21.
10
     Id. at Ex. A.
11
     Id. at ¶¶ 22–23.
12
     Id.
13
     Id. at ¶ 24.
14
     Id.
15
     Id. at ¶¶ 25–26.
16
     Id. at ¶ 29.
17
     Id. at ¶¶ 42–45.
18
     Id. at ¶ 31.
19
     Id. at ¶ 3.
20
     Id. at ¶¶ 48–49.
21
     Id. at ¶¶ 5–52, 91–98.



                                               14
           Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 15 of 19




22
     ECF Doc. No. 38.
23
     See Allied World v. Perdomo, Jr., 19-10812-BFK (Bankr. E.D. Va.), Doc. 1.
24
     Id.
25
     Id. at ¶ 83 (internal citations omitted).
26
     Id.
27
     ECF Doc. No. 47 at ¶ 4.
28
     See Gold v. Perdomo Jr., 20-10812-BFK (Bankr. E.D. Va.), Doc. 1.
29
  Id. at ¶ 226. Mr. Perdomo, Sr. requests we take judicial notice of facts in the bankruptcy
proceeding to determine the merits of Allied World’s claims. We decline to do so as we lack
personal jurisdiction over him.
30
     Gold, 20-10812-BFK (Bankr. E.D. Va.), Docs. 5, 28.
31
     ECF Doc. No. 79.
32
     ECF Doc. No. 79-2.
33
     ECF Doc. No. 62 at ¶ 1.
34
     Id. at ¶ 17.
35
     Id. at Ex. A.
36
     Id. at ¶ 42–45.
37
   Allied World notes, in assigning his interest, Mr. Perdomo, Sr. “acknowledge[d] and agree[d]
that he may be required and responsible for participating in the bonding and additional obligations
of Projects to be performed by and for the Company, and accepts such responsibility.” ECF Doc.
No. 87, at Ex. C (emphasis added). But Allied World fails to show that Mr. Perdomo, Sr. actually
participated in the bonding and additional obligations of Perdomo Industrial. Allied World also
recites details about the bonding industry and how Mr. Perdomo Sr.’s conduct is a patterned
practice, but Allied World does not allege these observations as facts.
38
  Even if we impute Perdomo Realty’s contacts to Mr. Perdomo, Sr. as he is the sole member,
Allied World fails to show how Mr. Perdomo, Sr.’s activities through Perdomo Realty connect
Mr. Perdomo, Sr. to Pennsylvania.
39
     42 Pa. Cons. Stat. § 5322(b); see Kubik v. Letteri, 532 Pa. 10, 614 A.2d 1110, 1113–14 (1992).


                                                 15
           Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 16 of 19




40
 Danziger & De Llano, LLP v. Morgan Verkamp LLC, 948 F.3d 124, 129 (3d Cir. 2020) (quoting
Mellon Bank (E.) PSFS, Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)).
41
     Id. at 129–30.
42
     Id.
43
     Id. at 130 (citations and quotations omitted).
44
  O'Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 317 (3d Cir. 2007) (quoting Hanson v.
Denckla, 357 U.S. 235, 253 (1958)).
45
     Id.
46
     Id.
47
   As we do “not hold an evidentiary hearing” because neither plaintiff nor defendant requested
jurisdictional discovery, “the plaintiff need only establish a prima facie case of personal
jurisdiction and the plaintiff[] [is] entitled to have [his] allegations taken as true and all factual
disputes drawn in [his] favor.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir.2004).
48
     ECF Doc. No. 79 at Ex. A.
49
  Gambone v. Lite Rock Drywall, 288 F. App’x 9 (3d Cir. 2008) (considering fraudulent transfer
as an intentional tort).
50
     Id.
51
     Id. at 10.
52
     Id. at 10–11.
53
     Id. at 11.
54
     Id.
55
     Id.
56
 Gambone v. Advanced Const. Material Corp., No. 01-1071, 2005 WL 3008895, at *3 (E.D. Pa.
Nov. 9, 2005), aff'd sub nom., Gambone, 288 F. App'x 9 (3d Cir. 2008).
57
     Gambone, 288 F. App’x at 11.
58
     Id.



                                                      16
           Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 17 of 19




59
 Gambone, 288 F. App'x at 14. We note Gambone predates the Supreme Court’s decision in
Walden v. Fiore, 571 U.S. 277, 284 (2014).
60
  While we denied Mr. Perdomo Sr.’s previous motion to dismiss for lack of personal jurisdiction,
ECF Doc. No. 38, which he jointly filed with other entity defendants, ECF Doc. No. 36, we did so
because the defendants there argued we lacked personal jurisdiction because Allied World failed
to plausibly state a claim for an intentional tort. As we found Allied World plausibly stated a
claim for an intentional tort, we denied the defendants’ arguments. We also denied the two New
York Defendants’ motion to dismiss for lack of personal jurisdiction on this same ground. ECF
Doc. No. 89.

While Mr. Perdomo raises new arguments in the present motion, he preserved his right to challenge
personal jurisdiction under Federal Rule of Civil Procedure 12(h), which Allied World does not
contest.
61
     Burger King, 471 U.S. at 476.
62
     Danziger & De Llano, LLP, 948 F.3d at 132.
63
     28 U.S.C. § 1631.
64
     Jumara v. State Farm Ins. Co., 55 F.3d 873, 883 (3d Cir. 1995).
65
   Danziger & De Llano, LLP, 948 F.3d at 132 (citing 28 U.S.C. §§ 1404(a); Amica Mut. Ins. Co.
v. Fogel, 656 F.3d 167, 171 (3d Cir. 2011); Island Insteel Sys., Inc. v. Waters, 296 F.3d 200, 218
n.9 (3d Cir. 2002)).
66
     Id.
67
     D'Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d 94, 110 (3d Cir. 2009).
68
   Id. (citing Sunbelt Corp. v. Noble, Denton & Assocs., 5 F.3d 28, 33–34 (3d Cir.1993)) (stating
that a court “should not sever if the defendant over whom jurisdiction is retained is so involved in
the controversy to be transferred that partial transfer would require the same issues to be litigated
in two places”) (internal quotations omitted).
69
     ECF Doc. Nos. 47, 65, 77.
70
   Unlike their plead defense of improper venue, inconvenient venue can be raised after an Answer
so long as timely. See Schwilm v. Holbrook, 661 F.2d 12, 16 (3d Cir. 1981) (Section 1404(a) does
not include a time limitation); see also Nichols v. Vilsack, 183 F. Supp. 3d 39, 42 (D.D.C. 2016);
17-111 Moore’s Federal Practice – Civil § 111.12. The two New York entity Defendants have yet
to file an Answer. The same parties are proceeding in the Eastern District of Virginia, albeit before
Judge Kenney in the Bankruptcy Court. We appreciate Allied World’s choice of forum is given
significant deference, but we wonder whether balancing the factors warrants our exercise of
discretion in transferring for the convenience of the parties.
                                                  17
        Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 18 of 19




71
    The substantive merits of this fraudulent conveyance claim under Virginia’s fraudulent
conveyance law may lead the transferee court to find Allied World has not stated a claim for two
of the three challenged conveyances against Mr. Perdomo, Sr. subject to possible amendment after
discovery.

Virginia law applies because Mr. Perdomo, Sr. has been in Virginia at all relevant times including
at the time of the alleged fraudulent transfers in 2017. “[A] corporation is a legal entity separate
and distinct from the stockholders or members who compose it.” Dana v. 313 Freemason, 587
S.E.2d 548, 553 (Va. 2003) (citing Cheatle v. Rudd’s Swimming Pool Supply Co., Inc., 360 S.E.2d
828, 831 (Va. 1987)). When a corporation’s unlawful action causes injury, “the corporation . . . is
directly liable for any judgment obtained against it by the injured party.” Id. “Although under
appropriate circumstances, the injured party may seek to pierce the veil of the corporation to
impose liability against its stockholders, such action is dependant [sic] upon first obtaining a
judgment against the corporation.” Id. The doctrine of piercing the corporate veil applies to
limited liability companies as well as corporations. Erie Insurance Exchange v. EPC MD 15, LLC,
822 S.E.2d 351, 356 (Va. 2019) (citing Gowin v. Granite Depot, LLC, 634 S.E.2d 714, 719 (Va.
2006)) (“A limited liability company is an entity that, like a corporation, shields its members from
personal liability based on actions of the entity.”); see also Moore v. Law Offices of Shapiro, Brown
& Alt, LLP, 2015 WL 4877845, at *5 n.5, (E.D. Va. Aug. 13, 2015) (“Generally, Virginia law
treats piercing the corporate veil of traditional corporations and other limited liability entities in
the same manner.”). “Generally, when a plaintiff has a claim against a limited liability company,
the plaintiff may only pursue that claim against the limited liability company itself and not its
members.” A.G. Dillard, Inc. v. Stonehaus Construction, LLC, No. 15-1182, 2016 WL 3213630,
at *2 (Va. June 2, 2016) (citing VA. CODE ANN. § 13.1-1019 (West 2015)). This “do[es] not change
merely because the [limited liability company] has only one member.” Erie Insurance Exchange,
822 S.E.2d at 356-57.

Virginia law provides “conveyances given ‘with intent to delay, hinder or defraud creditors’ are
void except as to purchasers for valuable consideration without notice of the fraud or the fraudulent
intent of the immediately prior grantor.” C.F. Trust v. Peterson, No. 97-2003, 1999 WL 33456231,
at *7 (E.D. Va. Jan. 8, 1999) (citing VA. CODE ANN. § 55.1-400 (West 2019)). “Sections [55.1-
400] and [55.1–401] [of the Virginia Code] void certain transfers but neither statute imposes
liability on parties who are not transferees or beneficiaries.” In re Rescue Rangers, LLC, 576 B.R.
521, 529 (Bankr. E.D. Va. 2017). A prima facie case for fraudulent transfer is made out when a
plaintiff alleges a conveyance with at least one “badge[] of fraud,” which include: (1) retention of
an interest in the transferred property by the transferor; (2) transfer between family members for
allegedly antecedent debt; (3) pursuit of the transferor of threat of litigation by his creditors at the
time of the transfer; (4) lack of or gross inadequacy of consideration for the conveyance;
(5) retention or possession of the property by transferor; and (6) fraudulent incurrence of
indebtedness after the conveyance. Fox Rest Assocs. v. Little, 717 S.E.2d 126, 131-32 (Va. 2011).
In A.G. Dillard, Inc. v. Stonehaus Construction, LLC, the Virginia Supreme Court found the
creditor stated valid claims for corporate veil piercing and fraudulent conveyance to pursue a
defendant owner of a transferee entity. A.G. Dillard, 2016 WL 3213630, at *1-2. A.G. Dillard
sought to collect a judgment it obtained against Stonehaus Construction, LLC by piercing its
corporate veil to reach assets of Robert and Kedra Hauser and other limited liability companies
Mr. Hauser created and used to protect Stonehaus Construction, LLC’s assets. Id. at *1. A.G.
                                                  18
        Case 2:19-cv-02467-MAK Document 90 Filed 04/15/20 Page 19 of 19




Dillard alleged Mr. Hauser or an entity controlled by him as a “Member and/or Manager” of five
limited liability companies: Stonehaus Construction, LLC, Stonehaus, LLC, Bondstone Ventures,
LLC, Stonehaus Realty, LLC, Bondstone Operations Group, LLC. Id. A.G. Dillard alleged
Stonehaus Construction, LLC conducted fraudulent conveyances to Mr. and Mrs. Hauser and each
of these companies, and badges of fraud such as conveyances made without valuable consideration
and conveyance of assets while pursued by A.G. Dillard as a creditor. Id. at *5. The Virginia
Supreme Court concluded A.G. Dillard established a prima facie claim for fraudulent conveyance
because it alleged badges of fraud associated with fraudulent conveyances Stonehaus
Construction, LLC made each other individual defendant. Id.

A.G. Dillard is distinct. A.G. Dillard alleged fraudulent transfers involving each individual
defendant as a transferor or transferee. Id. at *5. But Allied World only claims Mr. Perdomo, Sr.
to be a transferee in the Count II transfer, which Mr. Perdomo, Sr., does not move to dismiss. In
the alleged Count I fraudulent transfer, Perdomo Industrial transferred Perdomo National
Wrecking Co., LLC approximately $600,000 of equipment for only $1.00 in consideration. ECF
Doc. No. 62 at ¶ 31. In the alleged Count III fraudulent transfer, Perdomo Realty, LLC transferred
a land parcel worth approximately $653,400, to Perdomo Development Corp. Id. at ¶ 5-52, 91-98.
Both of these transfers occurred between limited liability companies or corporations owned by Mr.
Perdomo, Sr., Mr. Perdomo, Jr. or both of them. In neither transfer, Mr. Perdomo, Sr. played the
role of transferor or transferee as required by Virginia Code. VA. CODE ANN. § 55.1-400 (West
2019). To hold Mr. Perdomo, Sr. personally liable for conduct of a company he is a member or
manager, Allied World must plead a piercing of the corporate veil theory. See A.G. Dillard, 2016
WL 3213630, at *1-2.

“In rare instances, a limited liability company’s corporate veil may be pierced to hold a member
personally liable.” A.G. Dillard, 2016 WL 3213630, at *2. “[W]hile there is no single rule or
standard and the determination is fact-specific, ‘when the unity of interest and ownership is such
that the separate personalities of the [limited liability company] and the individual no longer exist
and to adhere to that separateness would work an injustice’” piercing the corporate veil is
appropriate. Id. (citing Dana, 587 S.E.2d at 553-54; RF&P Corp. v. Little, 440 S.E.2d 908, 913
(Va. 1994)).

But Allied World does not plead a piercing of the corporate veil theory. A court could construe
Allied World’s claims against Mr. Perdomo, Sr. in his individual capacity. Because a “member
[of a limited liability company] is not personally liable to third parties for the liabilities a limited
liability company ‘solely by reason of being a member, manager, organizer or agent of [the] limited
liability company,’” and because Allied World admits it does not plead a piercing of the corporate
veil theory, Allied World’s Count I and Count III claims against Mr. Perdomo, Sr. may be
dismissed upon further review and absent an amendment once Allied World obtains a Rule 11
good faith basis to plead Mr. Perdomo, Sr.’s transferee liability for these two transactions.




                                                  19
